[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On July 15, 1994, the plaintiff was a passenger on the defendant Connecticut Transit's bus when it was struck in the rear by the vehicle operated by the defendant Moore. He claims a permanent injury to cervical muscles.
The plaintiff testified that there were about twelve people on the bus and that it was still moving when struck. The bus driver said the bus was stopped, the doors open, and passengers were boarding when it was struck. He further stated he heard the impact but felt nothing. The plaintiff was seated just behind the driver. Two passengers stated they were boarding when the impact occurred. According to the driver, there were at least 35 people CT Page 10076 on the bus and no one reported being injured.
The plaintiff told no one of his injury and proceeded to walk from Orchard Street to downtown New Haven where he took another bus to work. He lost no time from work. He sought medical attention the next day and then went to a different medical provider who proceeded to treat him until February 23, 1995. Therapy was conducted from July 25, to December 21, 1994.
The court finds it very unlikely that this plaintiff was injured in the manner he claims in the face of the evidence related above.
Aside from that, an examination of the medical report and bills strongly suggests over treatment.
The court concludes that the plaintiff has not sustained his burden of proof and judgment may enter for the defendants.
Anthony V. DeMayo